—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree. He also appeals from a judgment convicting him upon a plea of guilty to criminal possession of a controlled substance in the third degree. The negotiated plea was entered before sentencing on the conviction resulting from trial, and included a sentence commitment of concurrent terms of incarceration of 8 to 16 years on each conviction, as well as a waiver of defendant’s right to appeal from both convictions.
Defendant has raised no categories of claims on either appeal that survive his waiver (see, People v Saunders, 190 AD2d 1092, 1093, lv denied 81 NY2d 1019). (Appeal from Judgment of Cayuga County Court, Corning, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Green, J. P., Pine, Fallon, Callahan and Davis, JJ.